


Exhibit 10.2

 

 

[img1.jpg]


 

Amendment to Credit Agreement

 

This agreement is dated as of June 26, 2008, by and between Flexsteel
Industries, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”),
and its successors and assigns. The provisions of this agreement are effective
on the date that this agreement has been executed by all of the signers and
delivered to the Bank (the “Effective Date”).

 

WHEREAS, the Borrower and the Bank entered into a credit agreement dated June
25, 2007, as amended (the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;

 

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1.

DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.

 

2.

MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

 

 

2.1

From and after the Effective Date, Section 1.3 of the Credit Agreement captioned
“Facility B (Line of Credit).” Is hereby amended and restated to read as
follows:

 

Facility B (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $12,000,000.00 in the aggregate at
any one time outstanding (“Facility B”). Credit under Facility B shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee on the average
daily unused portion of Facility B at a rate per annum set forth below opposite
the applicable Funded Debt to EBITDA Ratio, payable in arrears for each calendar
quarter within ten (10) days of billing by the Bank. Funded Debt to EBITDA Ratio
is defined in Section 5.2 K of the Credit Agreement.

 

Funded Debt to EBITDA Ratio

Non-usage Fee

Greater than 3.00 to 1.00

20 bp

Less than or equal to 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

20 bp

Less than or equal to 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

10 bp

Less than or equal to 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

10 bp

Less than or equal to 1.50 to 1.00

10 bp

 

 

2.2

From and after the Effective Date, Section 1.4 of the Credit Agreement captioned
“Facility C (Line of Credit)” and “Letters of Credit” is hereby amended by
deleting “$1,000,000.00” contained therein and inserting “$100,000.00” in lieu
thereof.

 

 

2.3

From and after the Effective Date, Section 1.4 of the Credit Agreement captioned
“Letters of Credit” is hereby amended by deleting “June 30, 2012” contained
therein and inserting “September 30, 2012” in lieu thereof.

 

3.

RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified herein.

 

4.

BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, act or event which could constitute an event of default under
the Credit Agreement or any promissory note or credit facility executed in
reference to the Credit Agreement exists, and (c) no condition, event, act or
omission has occurred, which, with the giving of notice or passage of time,
would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.


--------------------------------------------------------------------------------


5.

FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.

 

6.

EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank.

 

7.

ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date of
this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.

 

8.

NOT A NOVATION. This agreement is a modification only and not a novation. Except
for the above-quoted modification(s), the Credit Agreement, any loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in connection with the Credit Agreement, and all the terms
and conditions thereof, shall be and remain in full force and effect with the
changes herein deemed to be incorporated therein. This agreement is to be
considered attached to the Credit Agreement and made a part thereof. This
agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any document
executed in conjunction therewith, the provisions of this agreement shall
supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement.

 

 

 

 

Borrower:

 

 

Flexsteel Industries, Inc.

 

 

 

By:

/s/ Timothy E. Hall

 

 

 

 

Timothy E. Hall

VP Finance, CFO, Secretary

 

 

 

 

Printed Name

Title

 

 

 

Date Signed:

6/26/08

 

 

 

 

Bank:

 

 

JPMorgan Chase Bank, N.A.

 

 

By:

/s/ John C. Otteson

 

 

 

John C. Otteson

Vice President

 

 

 

Printed Name

Title

 

 

Date Signed:

6/26/08

 

 

 

2


--------------------------------------------------------------------------------